Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Michael A. Pugel on 01/10/2022. 

Amended Abstract (Clean Version)

Please replace the Abstract with the following:

The present disclosure relates to a method for providing assistance to a colorist in color grading of a virtual reality video content, called VR content. The method includes receiving the VR content being graded by a color grading station and receiving position information representative of the position of at least one hand of a colorist versus the color grading station. The method further includes generating, based on the position information, visual control information showing the position of the at least one hand of the colorist versus at least one grading control element of the color grading station and displaying the visual control information together with the graded VR content on a head mounted display carried by the colorist in order to help the colorist manipulating the at least one grading control element.



Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brinkman (2012/0280910).
Tanneberger et al.(2015/0212641).

The following is an examiner's statement of reasons for allowance.
	None of cited references teaches,

In the claims:
1.  “- generating, based on said received position information, visual control information showing the position of said at least one hand of the colorist and at least one grading control element of the color grading station close to said at least one hand; and 
- displaying said visual control information together with the graded VR content in order to help the colorist manipulating said at least one grading control element”, with all other limitation cited in claim.

11.  “ - generate, based on said received position information, visual control information showing the position of said at least one hand of the colorist and at least one grading control element of the color grading station close to said  at least on hand; and
- generate a video stream comprising said visual control information and said graded VR content, said video stream being arranged to be displayed by the head-mounted display such that 

12.  “ - generate, based on said position information, visual control information showing the position of said at least one hand of the colorist and at least one grading control element of the color grading station close to said at least on hand; and
- generate a video stream comprising said visual control information and said graded VR content; 
the system further comprising a head mounted display configured to display said visual control information together with said graded VR content in order to help the colorist manipulating said at least one grading control element”, with all other limitation cited in claim.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628